Case 1:16-cv-07175-AJN Document 34-1 Filed 10/08/20 Page 1of5

AQ 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

for the
Southern District of New York

Thomas P. Koestler

 

Plaintiff
Vv

. Civil Action No. 16-cv-7175-RWS
Martin Shkreli

 

Defendant
CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 02/06/2017 .

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: QI@AO|QOeO ~ - ule oe
CLERKOFCOURT =~

   

 

Signature of Cterk-or-Deputy Clerk
Case 1:16-cv-07175-AJN Document 34-1 Filed 10/08/20 Page 2 of 5

 
 

Case 1:16-cv-07175-AJN Document 34-1 Filed 10/08/20 Page 3 of 5

CaSede 168-7 07S-7RVRW DopamanealA2 AkehIOHeKIG7 Reape taif2

UNITED STATES DISTRICT COURT | voy {U |

t

i

SOUTHERN DISTRICT OF NEW YORK a }
gc. !

4.

 

THOMAS P. KOESTLER,
Petitioner, Civil No. 16-cv-7175-RWS

 

 

USDC SDNY

MARTIN SHKRELI, DOCUMENT
ELECTRONICALLY FILED
Respondent. DOC #:

DATE FILED: ' | rT 7

 

 

 

 

 

 

 

 

 

[REVISED PROPOSED] ORDER AND JUDGMENT.

Petitioner, Thomas P. Koestler, having moved this Court for Judgment on the Pleadings
pursuant to Rule 12(c) of the Federal Rules of Civil Procedure and Sections 6 and 9 of the
Federal Arbitration Act, 9 U.S.C. § 1, (a) confirming the Final Award for Arbitration dated
August 2, 2016 (“Final Award”), and (b) entering Judgment thereon; and the Petitioner having
duly come to be heard before this Court; and upon reading the Petition, dated September 2, 2016,
and the Exhibits attached thereto, and the Answer to the Petition, and after due deliberation,

Now, upon application of Steven C. Bennett, attorney for Petitioner Dr. Koestler, it is

hereby

ORDERED, ADJUDGED AND DECREED that the Final Award (a copy of which is

annexed hereto) is confirmed; and it is further

ORDERED, ADJUDGED AND DECREED that Judgment be entered on behalf of

Petitioner, Dr. Koestler, and against Respondent, Martin Shkreli, in the amount of $2,614,930.

 
Case 1:16-cv-07175-AJN Document 34-1 Filed 10/08/20 Page 4 of 5

- CaSadgelB-18-O7-D75-FOVOW Dohwsventett-da2 Ailidedi@eiae167 Faggez20bi22

ORDERED, ADJUDGED AND DECREED that Petitioner Dr. Koestler shall recover

the costs and disbursements of this

This is the 4 * day o

ing.

 
 
 
 

 
 
    

Seem
Séfithem-Pistrict of New York

JUDGMENT ENTERED:

 

Clerk of the Court

CERTIFIED.AS A‘TRUE COPY ON

“

   

 

 
Case 1:16-cv-07175-AJN Document 34-1 Filed 10/08/20 Page 5 of 5

ne Ame
oye ™

u
2
>
” 7
S
Ve

i

» WF

. AY
MAN. ote aenene
EXE 2S CaP TRTD

“Won
“£3,
a

mC

r

»>

5"
“%

D
t ’

32?

AQ clr

a
+. beet

. - .
. “ - .
ws .
ne teat oe ent
=~ + LOR Nv 7;
. = ~ -“h =>
ys =_ Y => es a oo
So - mee -
4 Af OS! Ya
_ nce oe ge em a DS a .
~ “fa 2 Sia KAS FS
* “ a le Ol
a fs San ae Nt
~ *> n= ake. Of
~ Pm hes AON ry
7 - . pele ed
ee, ~ we, . et
ee pg OE
